                                          Entered on Docket
                                          February 05, 2019
                                          EDWARD J. EMMONS, CLERK
                                          U.S. BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF CALIFORNIA




Case: 13-43677   Doc# 148   Filed: 12/11/18   Entered: 02/05/19 13:48:58    Page 1 of 2
Case: 13-43677   Doc# 148   Filed: 12/11/18   Entered: 02/05/19 13:48:58   Page 2 of 2
